Citation Nr: 0100246	
Decision Date: 01/05/01    Archive Date: 01/11/01	

DOCKET NO.  99-15 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which granted the veteran 
service connection for PTSD and evaluated this disorder as 30 
percent disabling. 

In his informal hearing presentation the veteran's 
representative has construed statements received from the 
veteran during the course of his appeal as raising the issue 
of entitlement to a total rating for individual 
unemployability due to his service-connected disability.  As 
this issue has not been adjudicated by the RO and is not 
inextricably intertwined with the increased rating issue on 
appeal (see Holland v. Brown, 6 Vet. App. 443 (1994)), it is 
referred to the RO for action deemed appropriate.  The issue 
of clear and unmistakable error in the RO's March 1999 rating 
decision denying service connection for a bilateral hearing 
loss has also been raised by the veteran's representative.  
It also is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Disability attributable to the veteran's service-
connected PTSD does not equal or more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
command; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran has a flattened affect and impairment of 
short- and long-term memory.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.7 and Part 4, Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in World War II and saw service in 
Northern France, the Ardennes, the Rhineland and Central 
Europe.  He was awarded the Bronze Star Medal, the Purple 
Heart Medal and the Combat Infantryman's Badge.

In September 1998 the veteran submitted a statement in 
support of a claim to the RO for service connection for PTSD, 
which identified specific stressors he experienced during 
World War II.  

VA PTSD program progress notes received in connection with 
the veteran's claim and compiled between June 1998 and 
December 1998 show that the veteran applied to the PTSD 
program for outpatient services in June 1998, was referred 
for evaluation, and found to suffer from PTSD.  He was 
enrolled in a PTSD counseling program consisting of regularly 
scheduled group therapy sessions to enhance his understanding 
and coping skills.  A VA staff psychiatrist noted the veteran 
in September 1998 to be developing insight into his condition 
and associating freely with other veterans as well as staff 
without presenting either a behavior or management problem.  
He successfully completed an 18-day PTSD program as an 
outpatient in mid-September 1998.  Following completion of 
this program, progress notes reveal the veteran regularly 
attended a weekly PTSD family after care program.

On a VA comprehensive PTSD examination in December 1998 the 
veteran recounted his developmental history.  He said he quit 
school at the age of 16 and prior to service entrance worked 
for several years at a service station washing cars.  He 
related that he initially performed duty in service as a cook 
and then was assigned responsibility as a camp company 
runner.  In this latter capacity he was wounded while riding 
in a half-track as a result of an ambush by a group of enemy 
soldiers.  Following service he found employment as a 
carpenter and worked in that trade for 35 years prior to his 
retirement in 1983.  He said that he has been married for the 
last 52 years and described his marriage as "good."  He 
related a past history of problems with alcohol.  He reported 
past hospitalization in a psychiatric unit after being 
iatrogenically addicted to Benzodiazepines and going through 
withdrawal.  On PTSD examination, he described service 
stressors and subsequent continuous reexperiencing of the 
stressful events following service although the veteran 
indicated with time the reexperiencing had become less 
severe.  He described nightmares, being startled by loud 
noises and reflexive albeit accidental striking out at 
individuals around him.  He denied isolation, but his 
examiner noted that he described avoidance symptoms.  The 
veteran said it was hard for him to show affection to 
anybody.  He described a lot of problems with sleep, becoming 
quickly angry and irritable.  He also reported problems with 
concentration.  The examiner noted that the veteran presented 
no impairment of thought processes or communications.  There 
were no delusions or hallucinations and no inappropriate 
behavior.  There were no frank suicidal or homicidal 
thoughts.  The veteran was reported to be able to maintain 
personal hygiene and basic activities of daily living.  He 
was oriented to person, place and time.  There was some loss 
of both short- and long-term memory, which the veteran's 
examiner said seemed to be a combination of some senile 
changes as well as attention and concentration problems 
attributable to his PTSD symptomatology.  There was no 
obsessive or ritualistic behavior.  The rate and flow of 
speech was relevant, logical and coherent.  He did not 
describe any clear panic attacks on a general basis.  He did 
describe frequent depression.  PTSD was diagnosed and the 
veteran's global assessment of functioning (GAF) was rated as 
45.  The veteran's examiner observed that the veteran is now 
retired and is not working presently although he did maintain 
employment for many years.  He added that the veteran's PTSD 
symptomatology presented an employment problem during his 
working years and remains a problem with his social 
relationships and his family.

VA PTSD program notes dated between December 1998 and May 
1999 note the veteran's report of being disturbed by concerns 
over the millennium year change and current world events, his 
desire to travel, and end of the year holiday events.  The 
veteran reported that holidays were difficult for him but 
that he tries to keep busy.  He stated that he and his wife 
dress up as Mr. and Mrs. Claus and that he is "booked up as 
Santa the whole month."  The veteran's affect during this 
period was noted on frequent occasions to be appropriate and 
flat.  

In a letter dated in September 1999, a readjustment-
counseling therapist at a VA Vet Center reported that the 
veteran had been a client since October 1998.  She noted that 
the veteran presents with a full range of PTSD symptoms, 
which appear to be getting worse with age.  It was noted that 
since the veteran completed the outpatient PTSD program in 
September 1998 he appears to be having more difficulty coping 
with his war experiences and everyday life.  She further 
observed that the veteran had difficulty discussing his 
problems openly and equated this with the values of his 
generation.  She added that it would be a long time before 
any positive significant changes would be seen in the 
veteran.

On a VA examination in November 1999 it was noted that the 
veteran was 76 years old, and married to his first wife for 
63 (sic) years.  It was also noted that he has eight 
children.  On this examination the veteran complained of 
flashbacks, dreams, and problems with nervousness.  It was 
recorded that the veteran has never seen a psychiatrist, been 
on a psychiatric ward or treated as an outpatient by a 
psychiatrist.  The veteran related problems with sleep as a 
result of his nerves but added that his sleep problems had 
never affected his work as a carpenter.  It was observed that 
the veteran had been retired since 1983.  The veteran said 
that he has a good marriage and that he is happy in his 
marriage.  On mental status examination the veteran was noted 
to be dressed appropriately but casually for the interview.  
He looked older than his stated age.  He was appropriate and 
cooperative with the examination and friendly towards the 
examiner.  He was alert and oriented time three.  He denied 
any auditory/visual hallucinations as well as any suicidal or 
homicidal ideation, intention, or plan.  He described his 
mood as "happy most of the time" with constricted affect.  
The veteran described his memory as "not very good."  Chronic 
PTSD, mild to moderate was the diagnostic assessment.  His 
GAF score was rated as 60.  

On a psychological evaluation in November 1999 the veteran's 
examiner noted that he saw the veteran on two occasions for 
purposes of clinical interview as well as collateral 
interview with his spouse.  He added that the veteran's 
immediate family was surveyed by letter in order to acquire 
additional information about his history and current 
functioning.  It was noted that during the interview the 
veteran had unusual difficulty describing his current 
emotional state and his current day-to-day functioning.  The 
veteran reported continuing to experience distressing and 
disturbing visual images of combat.  He described his current 
activities, including his active participation in the VFW 
where it was noted he took his role seriously.  He attends 
family gatherings but reportedly often walks away from family 
members to be by himself.  He attends a weekly PTSD after 
care group, which this particular examiner said he has 
personally facilitated and furthermore had observed that the 
veteran is very quiet in this setting never disclosing his 
feelings or identifying problems for the group to discuss.  
The veteran's spouse reported that the veteran isolates, gets 
irritable easily, and often leaves family gatherings without 
explaining his actions.  The veteran's children described him 
as angry and impulsive during their developmental years, 
avoiding their activities, leaving family gatherings 
unannounced and being devoid of affection either physically 
or behaviorally.  It was noted that the veteran's entire 
family took special precautions to minimize noise or 
conversations that might provoke anger.  The veteran's 
children agreed that the veteran's current functioning 
continues to be characterized by hypervigilance, exaggerated 
startle, short temper and an inability to show affection.  
They expressed the belief that the veteran seemed to care 
only about the good work he can extend to other veterans 
through his involvement in the VFW.

Psychological testing showed that the veteran was 
experiencing moderate to severe depression characterized by 
reduced libido, discouragement about the future, diminished 
pleasure, guilt feelings, suicidal thoughts, fatigue and 
indecisiveness.  He was also experiencing moderate to severe 
anxiety characterized by feelings of terror, sweating, 
pounding heart, weak legs, flushing, and fear of losing 
control.  Chronic PTSD, moderate to severe, was the 
diagnostic impression rendered.  The examiner added that the 
veteran's current functioning was characterized by 
depression, social isolation, flat emotional expression, 
impoverished speech, disturbed motivation, impaired impulse 
control and outbursts of anger, difficulty adapting to and 
remaining in even mildly stressful situations, and difficulty 
maintaining intimate relationships with family members.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Section 3(a).  114 Stat. 2096 (2000) to be codified as 
amended at 38 U.S.C. §§ 5103, 5103(A).  The Board will thus 
proceed with consideration of this case.  

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate disability codes identify the 
various disabilities.  In evaluating the veteran's claim for 
an increased evaluation for service-connected PTSD, the Board 
has taken into consideration the most recent medical findings 
in light of the applicable provisions of the rating schedule, 
as well as, the history of the disorder.  We have 
additionally noted the veteran's contention that his PTSD is 
more disabling than currently evaluated when viewed in 
relation to his GAF scores.

In Fenderson v. West, 12 Vet. App. 119 (1999) it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
current severity of the disorder.  Rather, at the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found.  Furthermore, 
regulations provide that when there is a question of which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this diagnostic code a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
said symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The veteran was assigned a GAF score of 45 on VA examination 
in October 1998 and a GAF score of 60 on VA examination in 
November 1999 approximately one year later.  The GAF scale 
considers psychological, social and occupational functioning 
on a hypothetical continuum of mental health illness.  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders; 4th Edition (DSM-IV), 46-47 
(1994).  A GAF score of 51 to 60 indicates that the examinee 
has moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates that the examinee has serious symptoms or a serious 
impairment of social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  The veteran and his 
representative argue that the veteran's service-connected 
psychiatric disorder is more disabling than currently 
evaluating and observe that the veteran's GAF score of 45 
indicates that his symptoms are serious.

The Board finds after considering the GAF score in light of 
the entire evidence of record, that the veteran's current 30 
percent evaluation is consistent with the level of disability 
attributable to his service-connected PTSD.  Here the medical 
evidence of record is indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  It is not shown that the veteran has circumstantial, 
circumlocutory or stereotype speech, panic attacks more than 
once a week, difficulty in understanding complex command, 
impaired judgment and/or abstract thinking, disturbance of 
motivation.  The veteran does have problems with short- and 
long-term memory loss and demonstrates a flattened affect but 
these symptoms are not so severe as to approximate more 
nearly the criteria for a 50 percent rating.  Furthermore, as 
noted on VA examination in December 1998 the veteran's memory 
loss is in part attributable to nonservice-connected senile 
changes.  

The Board acknowledges that the veteran has not worked since 
1983.  The record however shows that his termination of 
employment was occasioned by his retirement following a 
lengthy period of stable employment as a carpenter.  With 
regard to his social impairment the record shows that the 
veteran has a good marriage which has lasted for over 50 
years.  He is actively involved with the VFW and portrays 
Santa Claus during the holiday season.  He maintains a 
continuing relationship with his children although he 
reportedly has difficulty showing affection and becomes 
easily aggravated.  Difficulty in establishing and 
maintaining social relationships is neither asserted nor 
demonstrated.

In brief, after considering the GAF score in light of the 
entire evidence of record, the Board finds that the veteran 
does not have symptoms of PTSD and related impairment more 
nearly approximating the criteria for a 50 percent 
evaluation.  In reaching this decision the Board has 
considered whether the veteran is entitled to a staged rating 
for his service-connected disability as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran's service-connected psychiatric disorder appears to 
have been relatively stable since the date of claim and a 
staged rating is not indicated.  The Board has also 
considered the doctrine of granting the benefit of the doubt 
to the veteran but does not find that the evidence is 
approximately balanced as to warrant its application.  


ORDER

An increased evaluation for PTSD is denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

